Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 11/24/2020.

Applicant’s international priority date to 12/13/2019 is acknowledged.

Information Disclosure Statement filed on 11/24/2020 is acknowledged and considered by the Examiner.

This communication is the first action on the merits.

Claims 1-4 is/are currently pending and have been examined.





Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“…operational condition acquisition section configured to acquire…”, “...determination section configured to determine ...”, “...output section configured to output...”.  in Claim 1, 4

“…preceding process content acquisition section configured to acquire…”, “...association section configured to associate...”, in Claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 1, 4 recites the limitations “…operational condition acquisition section configured to acquire…”, “...determination section configured to determine ...”, “...output section configured to output...”.  
These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use generic placeholders “…section…” coupled with functional language “to aquire…, to determine…, to output…,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

Claims 2-3 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-9 are rejected for the reasons set forth above regarding claim 1 as a result.

Claim 2 recites the limitation “…preceding process content acquisition section configured to acquire…”, “...association section configured to associate...”. This limitation invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because it uses the generic placeholder, i.e. …section…, without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 4 recites "...storage medium encoded with a program,,,". The broadest reasonable interpretation of a claim drawn to one or more computer readable tangible storage media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of computer readable media, as discussed in Applicant’s specification, The program can be supplied to the computer by being stored on any of various types of non-transitory computer readable media. The non-transitory computer readable media include various types of tangible storage media. Examples of non-transitory computer readable media include magnetic storage media (such as flexible disks, magnetic tape, and hard disk drives), magneto-optical storage media (such as magneto- optical disks), compact disc read only memory (CD-ROM), compact disc recordable (CD-R), compact disc rewritable (CD- R/W), and semiconductor memory (such as mask ROM, programmable ROM (PROM), erasable PROM (EPROM), flash ROM, and random access memory (RAM)). Alternatively, the program may be supplied to the computer using any of various types of transitory computer readable media. Examples of transitory computer readable media include electrical signals, optical signals, and electromagnetic waves. Such transitory computer readable media can supply the program to the computer through a wireless communication channel or a wired communication channel such as an electrical wire or optical fiber. As such, Claim 4, is/are rejected as covering “a signal per se”, which is not directed towards statutory subject matter. See MPEP 2111.01. 

Further, Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 4) recite, “A ... for monitoring a status of a process in a production line in separate unit tasks, the production line including a plurality of processes, the unit tasks forming the process, the ... comprising: 
an operational condition acquisition section configured to acquire, on a per-unit task basis, operational conditions of a device being used in the tasks; 
a determination section configured to determine whether or not the acquired operational conditions are appropriate based on preset reference values; and 
an output section configured to output, on a per-unit task basis, information as to whether or not the process is being appropriately performed, based on results of the determination.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …monitoring a status of a process in a production line in separate unit tasks, the production line including a plurality of processes, the unit tasks forming the process ...acquire, on a per-unit task basis, operational conditions of a device being used in the tasks....determine whether or not the acquired operational conditions are appropriate based on preset reference values...output, on a per-unit task basis, information as to whether or not the process is being appropriately performed, based on results of the determination..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...monitoring a status of a process in a production line in separate unit tasks, the production line including a plurality of processes, the unit tasks forming the process ...acquire, on a per-unit task basis, operational conditions of a device being used in the tasks....determine whether or not the acquired operational conditions are appropriate based on preset reference values...output, on a per-unit task basis, information as to whether or not the process is being appropriately performed, based on results of the determination...; therefore, the claims are directed to a mental process. 
Accordingly, the claims are directed to a mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 4: monitoring device, A storage medium encoded with a program for causing a computer to function as a monitoring device  

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, “acquire...”, “output...”, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – “acquire...”, “inputting...”, data output – “output...”


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 
Each of the constituents of the monitoring device 1 can be implemented by hardware, software, or a combination thereof. Being implemented by software herein means being implemented through a computer reading and executing a program. The program can be supplied to the computer by being stored on any of various types of non-transitory computer readable media. The non-transitory computer readable media include various types of tangible storage media. Examples of non-transitory computer readable media include magnetic storage media (such as flexible disks, magnetic tape, and hard disk drives), magneto-optical storage media (such as magneto- optical disks), compact disc read only memory (CD-ROM), compact disc recordable (CD-R), compact disc rewritable (CD- R/W), and semiconductor memory (such as mask ROM, programmable ROM (PROM), erasable PROM (EPROM), flash ROM, and random access memory (RAM)). Alternatively, the program may be supplied to the computer using any of various types of transitory computer readable media. Examples of transitory computer readable media include electrical signals, optical signals, and electromagnetic waves. Such transitory computer readable media can supply the program to the computer through a wireless communication channel or a wired communication channel such as an electrical wire or optical fiber. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-4 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20160071347A1 to Bartolotta et al., (hereinafter referred to as “ Bartolotta”).

As per Claim 1, Bartolotta teaches: 1. A monitoring device for monitoring a status of a process in a production line in separate unit tasks, the production line including a plurality of processes, the unit tasks forming the process, the monitoring device comprising: (in at least [0041])
an operational condition acquisition section configured to acquire, on a per-unit task basis, operational conditions of a device being used in the tasks; (in at least [0035] system components may require daily checking and others may be checked with some other frequency interval. These operating characteristics are programmed into the computer 50 and master module 20. [0037] FIG. 8, when an operator desires to begin using the equipment the system component 40 is physically removed from its usual position on the vehicle and the FOB 30 is brought into close proximity to the master module 20. For example, if the system component is a crankcase dipstick such as that shown, the dipstick (i.e., system component 40) and FOB 30 are removed and brought into close proximity to the master module 2—. The FOB 30 is preferably cooperatively shaped to fit into a cooperatively shaped the land or slot 22 in the master module 20. Again, if all pre-programmed conditions are met, the operator may start the vehicle's engine.)
a determination section configured to determine whether or not the acquired operational conditions are appropriate based on preset reference values; and (in at least [0036] The equipment monitoring system 10 illustrated in FIG. 8 shows a system component 40 in the form of an actual crankcase dipstick, which is attached with tether 42 to FOB 30. In the case of the embodiment of FIG. 8, the FOB 30 includes a magnet 32 that causes a reed switch 34 in the master module to energize the module to a power-on condition (power to the master module may be supplied by an on-board battery or other remote power supply). Once the master module 20 is powered on and the FOB 30 is within close proximity to the module, the RFID reader 232 in the master module 20 reads the RFID identifier chip 230 in the FOB 30 and records the data including the identity of the system component and the time of reading. If appropriate and if all pre-programmed conditions are met, then the master module 20 allows engine startup to occur. On the other hand, if pre-programmed conditions are not met, the master module 200 locks out the vehicle's operating system to prevent normal operation.[0037] FIG. 8, when an operator desires to begin using the equipment the system component 40 is physically removed from its usual position on the vehicle and the FOB 30 is brought into close proximity to the master module 20. For example, if the system component is a crankcase dipstick such as that shown, the dipstick (i.e., system component 40) and FOB 30 are removed and brought into close proximity to the master module 2—. The FOB 30 is preferably cooperatively shaped to fit into a cooperatively shaped the land or slot 22 in the master module 20. Again, if all pre-programmed conditions are met, the operator may start the vehicle's engine.)
an output section configured to output, on a per-unit task basis, information as to whether or not the process is being appropriately performed, based on results of the determination. (in at least [0043] Preferably an audible tone or light, or both, will be activated when each system component 40 has been properly checked at master module 20. When all required system components 40 for that particular vehicle have been checked, an alarm tone or beacon may be deactivated and the ignition interlock will be inactivated so the engine may be started. External alarms may also be included so that incomplete vehicle inspection may be noted by remote persons, such as project leaders 120 who may be in a job shack.)

As per Claim 2, Bartolotta teaches: The monitoring device according to claim 1, further comprising: 
a preceding process content acquisition section configured to acquire, as a preceding process content, information of processing performed in a process preceding the process for which the operational conditions have been acquired, and (in at least [0023] the phrase “operation component” is a system that is being controlled by the master module, for instance, either “locked” or “unlocked” by the master module. For example, in the case of an equipment monitoring system 10 being used to insure that engine crankcase oil is being checked on a daily basis prior to startup of the engine, the “operation component” is the vehicle's engine. [0062] The interlock is defined by a housing that has an entry port or sensing tube 282 that is configured and shaped to accept the terminal end of the engine's dipstick. Control electronics 280 associated with the sensing tube 282 are actuated by insertion of the dipstick and the sensing tube and include electronics that prevent the engine from starting unless the dipstick has been inserted. If the dipstick is not inserted into the sensing tube 282 and the control electronics 280 are not activated, the interlock 300 disables the engine's starter system so that the engine cannot start)
an association section configured to associate the acquired operational conditions with the acquired preceding process content, wherein the output section outputs the operational conditions and the preceding process content associated therewith. (in at least [0062] The interlock is defined by a housing that has an entry port or sensing tube 282 that is configured and shaped to accept the terminal end of the engine's dipstick. Control electronics 280 associated with the sensing tube 282 are actuated by insertion of the dipstick and the sensing tube and include electronics that prevent the engine from starting unless the dipstick has been inserted. If the dipstick is not inserted into the sensing tube 282 and the control electronics 280 are not activated, the interlock 300 disables the engine's starter system so that the engine cannot start [0063] since the operator must remove the dipstick and insert the end of the dipstick into the entry port of the interlock in order to start the engine, the operator is at a minimum encouraged to look at the dipstick to check engine oil level every time the engine is started. The apparatus according to this embodiment of the invention thus provides a method according to which the operator may easily check the engine oil level because the operator is required to handle the dipstick and insert it into the interlock's sensing tube periodically. By forcing the operator to remove the dipstick and push it into the interlock, the operator will almost assuredly check the engine oil level during the process.[0074] The interlock 300 preferably contains an inductive sensor that detects when the dipstick is inserted into the sensing tube 282. In the states where the yellow LED is normally off, the LED will light when the dipstick is detected)  

As per Claim 3, Bartolotta teaches: The monitoring device according to claim 1, 
wherein the operational condition acquisition section acquires the operational conditions of the device being used in the tasks for each of machining sites. (in at least [0034] The operating characteristics of the master module 20 are programmed into the module either prior to installation of the module in the vehicle (for instance, through a standard hard-wired communications connection to computer 50) or via wireless communications with the computer 50 after the module 20 has been installed in the vehicle. Operating characteristics for any given master module 20 will depend on the type of vehicle or equipment, its operating conditions, and many other factors. But as noted, a few system components that owner may want checked include crankcase dipsticks, transmission lubricant dipsticks, coolant systems, power steering fluid reservoirs and reservoirs of other descriptions, batteries, tire air pressure gauges, hydraulic fluid levels and the like [0035] As noted, each system component 40 that is being monitored has a FOB 30 attached to it with a tether 42 or other attachment, and that FOB has an RFID chip 230 or identifier that uniquely identifies that specific FOB and which system component 40 it is associated with. And as previously indicated, some system components may require daily checking and others may be checked with some other frequency interval. These operating characteristics are programmed into the computer 50 and master module 20. [0036] The equipment monitoring system 10 illustrated in FIG. 8 shows a system component 40 in the form of an actual crankcase dipstick, which is attached with tether 42 to FOB 30. In the case of the embodiment of FIG. 8, the FOB 30 includes a magnet 32 that causes a reed switch 34 in the master module to energize the module to a power-on condition (power to the master module may be supplied by an on-board battery or other remote power supply). Once the master module 20 is powered on and the FOB 30 is within close proximity to the module, the RFID reader 232 in the master module 20 reads the RFID identifier chip 230 in the FOB 30 and records the data including the identity of the system component and the time of reading. If appropriate and if all pre-programmed conditions are met, then the master module 20 allows engine startup to occur. On the other hand, if pre-programmed conditions are not met, the master module 200 locks out the vehicle's operating system to prevent normal operation. As an example, and with reference to FIG. 11, which is an exemplary and schematic diagram showing possible electrical circuitry for the equipment monitoring system 10 according to the present invention, the master module interrupts to engine starter motor to prevent engine startup. More specifically, the interlock provided by master module 10 prevents startup by interrupting the power to the starter control relay and not the power to the starter motor solenoid. There are equivalent manners of providing an interlock feature to prevent normal operation of the vehicle's operating system such as the engine.)
As per Claim 4, for a storage medium encoded with a program for (see at least Bartolotta [0033]), substantially recite the subject matter of Claim 1, and are rejected based on the same reasoning and rationale.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623